Citation Nr: 0309036	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-23 752	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from August 1949 to December 1952.  The 
veteran died in January 1999, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 RO decision which 
denied entitlement to nonservice-connected death pension.

FINDINGS OF FACT

1. The appellant, who is the widow of the veteran, has no 
dependents.

2.  In calendar year 1999, the appellant's countable income 
was $8,511, which consisted of $8,256 in annual income from 
Social Security Administration (SSA) benefits paid at the 
monthly rate of $688 during the calendar year 1999, plus a 
one time SSA burial benefit in the amount of $255.

4.  In calendar year 2000, the appellant's countable income 
was $8,448, which consisted of annual income from SSA 
benefits paid at the monthly rate of $704 during the calendar 
year 2000.

5.  The maximum annual amount of allowable income for a 
surviving spouse with no dependents claiming a nonservice-
connected death pension is $5,884 effective December 1, 1998; 
$6,026 effective December 1, 1999; $6,237 effective December 
1, 2000, and $6,407 effective December 1, 2001. 

6.  The appellant's income, less allowable expenses, exceeds 
the maximum annual rate of improved death pension for a 
single surviving spouse.


CONCLUSION OF LAW

The appellant's countable annual income for 1999 and 2000 is 
a bar to nonservice-connected death pension benefits. 38 
U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, statement of the 
case, and supplemental statement of the case, the appellant 
has been notified with regard to the evidence necessary to 
substantiate her claim.  In this case, the essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Among other requirements, nonservice-connected death pension 
may be paid to a surviving spouse of a veteran only if annual 
income is not in excess of the maximum annual pension rate 
which is established each year.  38 U.S.C.A. §§ 1503, 1541, 
5312; 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273.  In determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 
38 C.F.R. § 3.272.  Id.  The appellant's SSA income is not 
specifically excluded under 38 C.F.R. § 3.272 and is 
therefore included as countable income.    

Effective December 1, 1998, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,884.  The maximum annual rate of improved 
death pension for a surviving spouse with no dependents was 
increased to $6,026.00, effective December 1, 1999; $6,237 
effective December 1, 2000, and $6,407 effective December 1, 
2001.  See 38 C.F.R. § 3.23; VA Manual M21-1, Part I, 
Appendix B.

Certain expenses, including unreimbursed medical expenses, 
may be deducted from countable annual income during the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272.

The veteran died on January [redacted]

, 1999.  In February 1999, his 
widow (the appellant) filed a claim seeking nonservice-
connected death pension.  On her application, filed in March 
1999, she indicated that she had no dependents.  She reported 
that she received monthly SSA benefits of $688.  This monthly 
amount constituted annual income of $8,256 ($688 x 12 
months).  The appellant also indicated that she had received 
a one time burial benefit payment in 1999 from SSA in the 
amount of $255.  She also indicated that she received a life 
insurance settlement in the amount of $4,301.09, which is the 
same amount she claims to have paid for funeral expenses for 
the veteran.  

Thus, the appellant's countable annual income for 1999 
totaled $8,511 (SSA payments of $8,256 plus $255).  Although 
she claimed $4,301.09 in funeral expenses, this amount was 
offset by the insurance payment she received in the same 
amount.  The $8,511 countable annual income exceeds the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents, which was $5,884 in 1999. 

The Board notes the appellant's contentions that funeral 
expenses which were pre-paid by the veteran, totaling $3,560, 
should be treated as justified funeral expense in calculating 
her annual income.  The Board, however, finds no provisions 
within applicable laws and regulations from which to treat 
this amount, paid by the veteran before his death, as an 
exclusion from the appellant's income.  See 38 C.F.R. 
§ 3.272.

Beginning December 1, 1999, the appellant began receiving 
monthly SSA benefits of $704, constituting annual income of 
$8,448.00 ($704 x 12 months).  This too was in excess of the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents, which was $6,026 in 2000. 

The appellant did not declare any unreimbursed medical 
expenses at the time she filed her claim for death pension in 
1999.  Nonetheless, the appellant has been notified that 
unreimbursed family medical expenses may be used to reduce 
her income below the pension income limit.  In a June 1999 
letter, the RO included a VA Medical Expense Report and 
advised the appellant that she could reduce her countable 
income by claiming unreimbursed medical expenses.  In a 
November 1999 letter, the RO included another VA Medical 
Expense Report and advised the appellant that she could 
reduce her countable income by claiming unreimbursed medical 
expenses.  Further notice of this provision is included in 
the October 2000 statement of the case (SOC) and the February 
2001 supplemental SOC.

In view of the foregoing, the Board concludes that the 
appellant's income was excessive in 1999 and 2000 for 
purposes of entitlement to improved death pension benefits, 
and that entitlement to VA death pension is not warranted as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 





ORDER

Entitlement to nonservice-connected death pension is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

